Citation Nr: 0428660	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  02-21 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than August 14, 
1995, for the award of service connection for irritable bowel 
syndrome.  


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and son


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active service from February 1943 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Entitlement to service connection for a gastrointestinal 
disability, claimed as spastic colon was granted by the 
Board's March 2001 decision.  The RO's May 2001 decision 
reflects this grant and an effective date of August 14, 1995.  

In July 2003, the veteran provided testimony at a Travel 
Board hearing over which the subscribed Veterans Law Judge 
presided.  A transcript of these proceedings has been made a 
permanent part of the record.  At the hearing, the veteran's 
son, an attorney at law, indicated the veteran's intent that 
he represent his father; however, no power of attorney is 
currently of record reflecting that selection.  It is 
important to note that the arguments provided by the 
veteran's son pertain to the claim to which reference is made 
below and have been considered.  

The Board observes that the appellant has raised the claim of 
clear and unmistakable error in the December 1950 rating 
decision.  The veteran and his representative are advised 
that a reopened claim and clear and unmistakable error are 
different, mutually exclusive routes to the goal of 
determining an effective date.  Flash v. Brown, 8 Vet. App. 
332 (1995).  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims) has 
held that in the former approach, the effective date could 
never be prior to the date of the reopened claim, whereas a 
successful claim for clear and unmistakable error provides 
for an effective date that is the date of the decision that 
contained clear and unmistakable error.  In view of these 
distinctions, a claim of clear an unmistakable error cannot 
be said to be inextricably intertwined with the issue of an 
earlier effective date.  C.f. Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Consequently, the matter of clear and 
unmistakable error is referred to the RO for all appropriate 
development and adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran filed his original claim for service 
connection for endamoeba dysentery in a December 1950 rating 
decision; the veteran was notified of that determination by a 
letter dated later that month; he did not initiate a timely 
appeal.

3.  By a letter received on August 14, 1995, the veteran 
expressed his desire to pursue a claim for service connection 
for a gastrointestinal disorder.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
to August 14, 1995, for the award of service connection for 
irritable bowel syndrome have not been satisfied. 38 U.S.C.A. 
§§ 5110, 7104, 7105 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

BACKGROUND

The veteran's original claim for service connection for 
endamoeba dysentery was denied in a December 1950 rating 
decision.  The veteran was notified of that determination by 
a letter dated December 6, 1950.  By the same letter, he was 
advised that if there was any evidence available that he 
believed would warrant a different decision, he should submit 
that evidence immediately for reconsideration of his claim.  
In addition, the veteran was informed that if he had no 
further evidence to submit, but had reason to believe that 
the decision was not in accordance with the law and facts of 
his case, he could appeal the decision at any time with in 
one year from the date of the December 6, 1950 letter.  The 
veteran did not initiate a timely appeal from this 
determination.  

In 1978, the veteran's representative submitted additional 
evidence along with the expression of the veteran's intention 
to file a claim for service connection for spastic colon at 
some future date.  The representative stated that the veteran 
was drafting a chronological history of his illness and 
events leading to the correct diagnosis of spastic colon.  In 
addition the representative stated expressly, 

"No action is in order or requested at 
this time.  Upon receipt of his 
chronological history and current 
diagnosis it will be forwarded to your 
office for Rating Board consideration."  

In response, the originating agency informed the veteran, in 
its August 1978 letter stated, 

"No action will be taken pending receipt 
of medical evidence that your 
representative stats will be submitted."  

Nothing further was received from the veteran until 1995.  By 
a letter received on August 14, 1995, the veteran expressed 
his desire to file a claim for spastic colon.  His claim for 
service connection was eventually for irritable bowel 
syndrome, claimed as spastic colon, granted by virtue of the 
Board's March 2001 decision.  In its decision, the Board 
specifically stated that the claim for spastic colon was 
separate and apart from the previous claim for dysentery.  
See Ephraim v. Brown, 5 Vet App 549 (1993).  The RO's May 
2001 decision effectuated that grant and assigned an 
effective date of August 14, 1995, the date of the veteran's 
claim for spastic colon.  



CONTENTIONS

The veteran contends that he is entitled to an effective date 
of July 24, 1950, the date of his claim for service 
connection.  He provided testimony to the effect that spastic 
colon was diagnosed as early as 1950s when he was treated by 
a private physician.  

LAW AND REGULATIONS

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  

Specifically with respect to direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of claim, or date entitlement arose, whichever is 
later.  Separation from service means separation under 
conditions other than dishonorable from continuous active 
service that extended from the date the disability was 
incurred or aggravated.  38 C.F.R. § 3.400.

ANALYSIS

In the instant case, service connection was previously denied 
for a gastrointestinal condition, namely endamoeba dysentery 
in a December 1950 rating decision.  This decision is final, 
as the veteran did not initiate an appeal after being 
notified of the denial in a letter dated in December 1950.  
This letter notified the veteran notified of the denial 
status of his claim, and of appellate rights and procedures.  

In August 1995, the veteran filed a different claim, this 
time for service connection for spastic colon.  Prior to that 
date, in 1978, the veteran's representative indicated that 
the veteran intended to reopen his claim, pending receipt of 
a statement of chronological events from the veteran's 
condition.  The representative specifically stated that no 
action was to be taken at that time.  The RO advised the 
veteran by letter that it would take no further action until 
it had received the specified information from him.  Nothing 
further was received from the veteran until 1995.  

The Board has considered the provisions of 38 C.F.R. § 3.155 
that provides for any communication or action indicting an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant, his or his representative 
to be considered an informal claim under certain 
circumstances therein specified.  However, this provision 
does not apply in the veteran's case because it was expressly 
stated that no action was to be taken until additional 
information was received from the veteran.  Clearly, although 
intention to pursue a claim in the future was indicated, the 
intention to do so at that time-that is in 1978-was not 
intended.   

The veteran filed his claim for service connection by a 
letter received on August 14, 1995.  There is no evidence 
that he filed a claim for spastic colon prior to that date.  
Although the veteran is correct when he argues that these 
problems arose prior to 1995, effective date is established 
from the date of the claim or the date entitlement arose, 
whichever is later.  This is the general rule for the 
application of effective dates.  

The Board notes that an exception is provided for claims for 
service connection where the claim was received within one 
year after the veteran's separation from military service.  
This exception does not apply in the instant case, as the 
veteran was separated from military in 1946 and his current 
claim was filed in 1995.  Thus, the circumstances of the 
veteran's case fall under the general rule.  Inasmuch as the 
date of the claim for service connection for a spastic colon 
is later than the date that entitlement arose, the 
appropriate dated for the award of service connection for 
irritable bowel syndrome is August 14, 1995, the date of the 
veteran's claim.   



VETERANS CLAIM ASSISTANCE ACT

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim (s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In the veteran's case, the VCAA notice was sent in June 2003, 
after the initial unfavorable RO decision.  In this letter, 
the RO informed the veteran of its duty to explain to him the 
information or evidence needed to grant the claim for an 
earlier effective date for the award of service connection.  
The letter discussed VA's duty to assist the veteran to 
obtain evidence for the claim and what was required of him in 
this regard.  He was informed that to establish the benefit, 
he must submit evidence showing entitlement to an earlier 
effective date.  Details about the kind of evidence that 
tended to show these things were provided.  The veteran was 
asked whether he had any medical evidence not previously 
provided.  The RO asked him to specify where he had received 
treatment and solicited releases to obtain his private 
records.  The RO also informed him that it would request 
these and other records.  He was asked to tell VA about any 
other information or evidence he wanted it to get for him.  
VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  The 
veteran was asked to submit a VA Form 21-4138-Statement in 
Support of Claim-if he did not know of any additional 
evidence he wished VA to consider.  

In this case, although the VCAA notice letter does not 
specifically contain the request the veteran to send all 
pertinent evidence he has in his possession, the veteran was 
advised that it was his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a federal department or agency.  Moreover, the 
veteran has not identified and additional evidence that has 
not been associated with his claims folder.  

In summary, the Board observes that the VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2003).  The veteran has been afforded multiple VA 
examinations for compensation purposes.  In June 2003, the 
veteran was provided with a VCAA notice which informed him of 
the evidence needed to support his claim; what actions he 
needed to undertake; and how the VA would assist him in 
developing his application and claim.  Although, the letter 
was issued after the denial of the benefit and despite the 
absence of a specific request that the veteran submit all 
evidence in his possession, the Board finds that the veteran 
has been afforded ample opportunity to submit relevant 
evidence and has not indicated that there exists other 
relevant evidence.  Consequently this deficiency in the 
timing of the notice is not prejudicial to the veteran, as 
there is no indication from the veteran or the record that 
the clinical evidence is incomplete.  


ORDER

An effective date earlier than August 14, 1995 for an award 
of service connection for irritable bowel syndrome is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



